Mr. Presiding Justice Shepard delivered the opinion oe the Court. This case was here once before, and is reported, with the title reversed, in 50 Ill. App. 396. The judgment then appealed from was there reversed and the cause remanded, and upon another trial in the Superior Court the judgment now appealed from was rendered in conformity with the opinion of this court as above reported. Upon such second trial a jury was waived, and the cause was submitted to the court upon the same evidence, and no other, that was adduced upon the first trial, and that was before us upon the former appeal. The record now before us varies in no essential from that which was here before, except in the propositions of law that were submitted to the trial judge, and upon which he held in accordance with our former opinion. Under such circumstances, it is only necessary for us to refer to our former statement of the case and opinion, as reported. The decision then given is, for us, the law of the case, and the judgment is affirmed.